DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-7, 11,12,15 and 29-38 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus) 15 (method) the closest prior art is Nagarajan et al; (US 9553673). Regarding claim 1, Nagarajan et al; discloses an optical transmitter; (optical transmitter, see figure 1; (Equivalent to Applicant’s figure 1) comprising: an optical modulator, (optical modulator 100, see figure 1; (Equivalent to Applicant’s figure 1) including an electrode, configured to output an optical output signal acquired by modulating input light according to a drive signal applied to the electrode; (the driver 200 applying the driving voltage to the electrodes 101A and 101B of the modulator 100 and generating an output signal at the end of the modulator, see figure 1 as reproduced below; (Equivalent to Applicant’s figure 1) a driver circuit configured to generate the drive signal and to be connected to the optical modulator in such a way as to apply the drive signal to one end of the electrode; (the driver 200 applying the driving voltage to the one end of the electrodes 101A and 101B of the modulator 100, see figure 1 as reproduced below; (Equivalent to Applicant’s figure 1) a first termination resistor configured to be connected to another end of the electrode and terminate the drive signal;(terminating resistors RL connected to the other end of the electrodes 102A and 102B, see figure 1 as reproduced below; (Equivalent to Applicant’s figure 1).


    PNG
    media_image1.png
    489
    856
    media_image1.png
    Greyscale
  

However regarding claim 1, the prior art of record fails to disclose a controller configured to set a first resistance value of the first termination resistor and a drive amplitude of the drive signal.



The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kanazawa et al; (US 2021/0341812) discloses an optical modulator with terminating resistor and midpoint electrode is provided between a first signal electrode and second signal electrode, see figure 1.

b. Kuroiwa et al; (US 9917853) discloses a termination resistance control unit based on the voltage at the input terminal, see figure 1.

c. Zeng et al; (Variation of Signal Reflection on Electrodes of Silicon Mach-Zehnder Modulators: Influence of Nanoscale Variation and Mitigation Strategies -2021 attached) discloses a matched resistor between the electrodes of the optical modulator to reduce the reflection of the RF signal at the output, see figure 1a.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636